Not for Publication in West's Federal Reporter
              Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                       For the First Circuit


No. 02-2500

                         JENNIFER GOLDSTEIN,

                        Plaintiff, Appellant,

                                     v.

                         HARVARD UNIVERSITY,

                        Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Reginald C. Lindsay, U.S. District Judge]


                                  Before

          Torruella, Lynch and Howard, Circuit Judges.



     Jennifer Goldstein on brief pro se.
     Michael R. Byrne, John F. Rooney, III and Melick, Porter &
Shea, LLP on brief for appellee.



                           October 14, 2003
     Per Curiam.     This appeal arises from a pro se lawsuit filed in

November 1999 by Jennifer Goldstein against Harvard University

alleging violation of Title III of the Americans with Disabilities

Act ("ADA"), 42 U.S.C. § 12182, in connection with Goldstein's

forced withdrawal from a Ph.D. program in the Department of Romance

Languages and Literatures following her failure to take a general

examination in August 1993, the end of her fifth year of graduate

study.    Goldstein's complaint alleged two theories under the ADA:

(a) Harvard discriminated against her on the basis of a perceived

mental disability (depression) by subjecting her to a more rigorous

examination schedule than it applied to other students; and (b)

Harvard   failed    to   accommodate   her   actual   physical    disability

(asthma) by rescheduling the exam outside of "asthma season."

     The district court granted summary judgment on the grounds

that Goldstein's lawsuit was initiated outside the three-year

statute of limitations,1 and, in the alternative, Harvard was

entitled to summary judgment on the merits. The court subsequently

denied Goldstein's motion to amend judgment under Fed. R. Civ. P.

59(e).    Goldstein challenges the grant of summary judgment in

Harvard's favor and the denial of her Rule 59(e) motion.            She also

challenges    the    denial   of   a   motion   to    compel     answers   to


     1
      Since the ADA does not contain a statute of limitations,
courts borrow the most analogous state statute of limitations.
See, e.g., Gaona v. Town & Country Credit, 324 F.3d 1050, 1055-56
(8th Cir. 2003). In the instant case, the district court borrowed
Massachusetts' three-year statute of limitations for personal
injuries, Mass. Gen. Laws ch. 260, § 2A.      Goldstein makes no
argument that this was error.
interrogatories seeking the names of graduate students permitted to

enter their sixth year of graduate study without having passed the

general examination.   For the following reasons, we affirm.

     Summary judgment is proper "if the pleadings, depositions,

answers to interrogatories, and admissions on file, together with

the affidavits, if any, show that there is no genuine issue as to

any material fact and that the moving party is entitled to a

judgment as a matter of law."   Fed.R.Civ.P. 56(c).   We review the

grant of summary judgment de novo, construing the evidence in the

light most favorable to Goldstein. See Stewart v. Dutra Const. Co.

Inc., 343 F.3d 10, 13 (1st Cir. 2003).   We may affirm the district

court's decision on any sufficient ground revealed by the record.

Rodriquez v. Smithkline Beecham, 224 F.3d 1, 5 (1st Cir. 2000).

     Goldstein argues that her claim of discrimination based on a

perceived (mental) disability is equitably tolled because, although

she knew in 1993 that certain Harvard faculty members viewed her as

"anxious," she did not learn that they believed her to suffer from

a mental problem rising to the level of a disability until March

1997 when she first obtained a copy of a June 1993 letter written

by her thesis advisor expressing concerns that Goldstein was

"seriously depressed" and that she might be at risk to herself or

others.   To support this tolling argument, Goldstein moves to

supplement the record with a personal affidavit attesting to the

date of discovery of the June 1993 letter.

     Goldstein failed to make this equitable tolling argument,
however,    in   her    opposition    to   Harvard's     motion   for   summary

judgment, and, thus, she has forfeited it.2              See, e.g., Landrau-

Romero v. Banco Popular de Puerto Rico, 212 F.3d 607, 612 (1st Cir.

2000) (refusing to consider equitable tolling argument that was not

seasonably raised in district court).           Indeed, we think that the

district court could properly conclude that Goldstein abandoned her

perceived   disability      theory   at    summary   judgment.      Under   the

circumstances, we need not address the request to supplement the

record.    We add that, in any event, the evidence of record, viewed

in the light most favorable to Goldstein, failed to create a

material issue of fact as to whether a perceived disability was the

impetus behind Harvard's adverse action.             Goldstein's examination

schedule was set and she was told that she would not be allowed to

register in the fall without satisfying this requirement prior to

a meeting, referenced in the June 1993 letter, which prompted the

advisor's concerns.

      Goldstein also makes various equitable tolling arguments with

respect to her claim that Harvard failed to accommodate her actual

condition of asthma, including an argument that the claim did not

accrue until 1998 when the condition was first diagnosed.               We need

not reach these tolling arguments because the claim fails on the

merits essentially for the reasons stated by the district court.

The   operative        provision,    42    U.S.C.    §   12182(b)(2)(A)(ii),


      2
      Contrary to Goldstein's suggestion, we do not think that
Harvard's motion for summary judgment was limited to her claim of
failure to accommodate an actual (physical) disability.
"require[s] a person with a disability to request a reasonable and

necessary modification, thereby informing the operator of a public

accommodation about the disability."    Dudley v. Hannaford Bros.

Co., 333 F.3d 299, 309 (1st Cir. 2003).     Goldstein's August 20,

1993 letter does not meet this requirement.3

     As for Goldstein's challenge to the discovery ruling, we

observe that "[t]he management of pretrial discovery lies primarily

within the sound discretion of the district court" and "[t]his

court 'will intervene in such matters only upon a clear showing of

manifest injustice, that is where the lower court's discovery order

was plainly wrong and resulted in substantial prejudice to the

aggrieved party.'" United States Steel v. M. DeMatteo Constr. Co.,

315 F.3d 43, 53 (1st Cir. 2003) (internal citations omitted).

Goldstein has not met this test.   We agree with the district court

that the discovery sought would not materially aid Goldstein's



     3
      Although the letter referred to an incident, two weeks
earlier, in which Goldstein suffered from impaired vision, there
was no suggestion that the problem interfered with her ability to
take the examination, much less any information that would put
Harvard on notice that she had a disability within the meaning of
the ADA that required accommodation.       Cf. Estades-Negrani v.
Assocs. Corp. of North America, 2003 WL 22244952 at *5 (1st Cir.
2003) (affirming grant of summary judgment under Title I of the ADA
where plaintiff had not been diagnosed with a disability at the
time she sought a reduced workload or an assistant and employer did
not know she was disabled); Reed v. LePage Bakeries, Inc., 244 F.3d
254, 260 (1st Cir. 2001) (affirming grant of summary judgment under
Title I of the ADA where, inter alia, plaintiff never adequately
put employer on notice of her disability and need for
accommodation); Wynne v. Tufts Univ. Sch. of Med., 976 F.2d 791,
795 (1st Cir. 1997) (indicating that to be liable under the
Rehabilitation Act, a school must know or be reasonably expected to
know of student's handicap).
claim that Harvard failed reasonably to accommodate an actual

disability.      To the extent that the information sought might

conceivably be relevant to Goldstein's perceived disability claim

(and we do not decide this issue), she suffered no prejudice given

the forfeiture of her equitable tolling argument.

     Goldstein makes no separate argument directed at the denial of

her Rule 59(e) motion.   In any event, upon review of the record we

find no abuse of discretion.   See Rivera v. Puerto Rico Aqueduct &

Sewers Author., 331 F.3d 183, 192 (1st Cir. 2003) (abuse of

discretion standard).    The motion essentially repeated arguments

already made in Goldstein's opposition.

     Affirmed.